___________

                             No. 96-1899
                             ___________

Stephanie Bostic,               *
                                *
          Appellant,            *
                                * Appeal from the United States
     v.                         * District Court for the
                                * Western District of Missouri.
Shirley S. Chater, Commissioner *
of Social Security,             *       [UNPUBLISHED]
                                *
          Appellee.             *
                           ___________

                    Submitted:   December 11, 1996

                        Filed: December 16, 1996
                             ___________

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Stephanie Bostic appeals the district court's grant of summary
judgment affirming the Commissioner's decision to deny Bostic's
application for supplemental security income benefits.        After
careful review of the arguments raised on appeal and the
administrative record, we conclude the administrative law judge
correctly applied the analysis under Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984), adequately addressed Bostic's
functional limitations supported by substantial evidence, and
submitted an appropriate hypothetical question to the vocational
expert. In sum, substantial evidence supports the decision of the
Commissioner that Bostic is not disabled for social security
purposes.    Because an opinion by this court would have no
precedential value, we affirm the district court without further
discussion. See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-